United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-5068                                                  September Term, 2020
                                                                          1:20-cv-00296-UNA
                                                         Filed On: February 17, 2021
Patrick O. Christian, Displaced with no
address,

              Appellant

       v.

United States of America,

              Appellee

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Katsas and Walker, Circuit Judges; Sentelle, Senior Circuit Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed March 9, 2020,
be affirmed. The district court properly dismissed the case on the ground that
appellant’s allegations are frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989)
(“[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk